1737-/3
                             ELECTRONIC RECORD




COA # 14-12-00590-CR                         OFFENSE: Driving While Intoxicated

STYLE: Max David Voltmann v The State of Texas            COUNTY: Tarrant

COA DISPOSITION: Affirmed as Modified         TRIAL COURT: Criminal Districr Court 4


DATE: 09/05/2013        Publish: No                   TC CASE #: 1223256D




                        IN THE COURT OF CRIMINAL APPEALS




STYLE: Max David Voltmann v The State of Texas            1737-/3
CCA#


           S?a/"e.ls            Petition   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:        DATE:

         'Keff^Utt?})                      JUDGE:
DATE:      °2-k' /y^                       SIGNED:                 PC:
JUDGE:       {tA (JaAcJ^                   PUBLISH:                DNP:


                                                   57~sf/£                  MOTION FOR
                                                  FOR REHEARING IN CCA IS: \b£///£t) <fr 3^/^/^
                                                 JUDGE:      (j-l/^U^L
                                                                ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS F,LE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                At .if/    •%•/ \jf \
3/26/2015                      p| \/\%4> sE|                  COA No. 14-12-00590-CR
VOLTMANN, MAX DAVIS           WCt/^0223256D                                    PD-1737-13

Pursuant to Rule 69.4(a) T.R.A.Pr^theWeeoreBisTeturned to the court of appeals.
                                          ********-                       Abel Acosta, Clerk
                             14TH COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN, SUITE 245
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *